


Exhibit 10.30

 

AMC ENTERTAINMENT HOLDINGS, INC.

ANNUAL INCENTIVE COMPENSATION PROGRAM

CONTINUING STRUCTURE

(As Modified by the Compensation Committee February 24, 2016)

 

AMC Entertainment Holdings, Inc. (along with all of its subsidiaries, the
“Corporation”) shall have an Annual Incentive Compensation Program (“AIP”)
structured as set forth below.  The AIP shall automatically be continued for
each of the Corporation’s fiscal years until terminated or revised by the
Compensation Committee.

 

1.              Structure:  Each participant shall have an incentive at target
based upon a percentage of his or her base salary (the “Incentive at Target”). 
The Incentive at Target shall be allocated between (i) a component paid out
based upon attainment of the Company Performance Target (defined below) during
the applicable fiscal year (the “Company Component”) and (ii) a component paid
out based on the participant’s achievement of individual Key Performance Metrics
with supervisory discretion during the applicable fiscal year (the “Individual
Component”).

 

2.              Participation:

 

a.                   Named Executive Officers:  The Corporation’s Named
Executive Officers (as determined pursuant to SEC Rules), shall participate in
the AIP at the following Incentive at Target levels and allocations:

 

Name

 

Position

 

Target
(% of Salary)

 

Mix
Company/Individual

 

Adam Aron

 

President & CEO

 

125%

 

100/0

 

Craig Ramsey

 

EVP & Chief Financial Officer

 

70%

 

100/0

 

John McDonald

 

EVP, US Operations

 

70%

 

80/20

 

Elizabeth Frank

 

EVP, Chief Content & Programming Officer

 

65%

 

80/20

 

Mark McDonald

 

EVP, Development

 

65%

 

80/20

 

 

b.                   Other Employees:  All other participants along with their
Incentive at Target level and allocation shall be determined at the discretion
of the CEO in consultation with the SVP Human Resources.

 

3.              Payout:  Unless otherwise provided in a written agreement with
the employee, an employee must remain employed on the last day of the applicable
fiscal year to be eligible for any payout under the AIP and employees hired
after the beginning of the applicable fiscal year shall have their payouts
prorated.

 

a.                   Company Component:  The Company Component payout shall be
determined based upon the attainment as certified by the Compensation Committee
of the Company Performance Target.

 

i.                 Company Performance Target:  The Company Performance Target
(adopted pursuant to Section 10 of the Corporation’s 2013 Equity Incentive Plan)
shall be the Adjusted EBITDA (as defined in the Corporation’s 10-K) provided for
in the Corporation’s annual financial performance plan for the applicable fiscal
year as approved by the Board of Directors (the “Financial Plan”).

 

--------------------------------------------------------------------------------


 

iii.         Payout Scale:  The Company Component payout shall be on a scale as
set forth on Exhibit A attached hereto (payout for performance that falls
between two stated levels shall be determined by linear interpolation).

 

iv.          Supplemental Net Income Threshold for the CEO & CFO:  The
Compensation Committee shall have discretion with regard to the CEO and CFO to
reduce the Company Component Payout as provided above in the event the
Corporation fails to achieve at least 80% of the net income provided for in the
Financial Plan (the “Net Income Threshold”).  Determination of achievement of
the Net Income Threshold shall be made by the Compensation Committee, but shall
exclude the impacts of the following:

 

1.              Gains or losses from the Corporation’s investment in National
Cinemedia LLC, including gains or losses from the sale or disposition of all or
a portion of the Corporation’s ownership interest (including as-converted shares
of National Cinemedia, Inc.) or from adjustments due to changes in the
underlying value of the shares of National Cinemedia, Inc.

 

2.              Losses from discontinued Canadian operations.

 

3.              Expenses related to mergers and acquisitions approved by the
Board.

 

4.              Gains or losses from Board approved refinancing of debt
obligations related to acquisition activity and/or resulting in lower
outstanding debt or cash interest expense.

 

5.              Gains or losses from one time significant or unusual items,
subject to Compensation Committee review and approval.

 

b.                   Individual Component:  The Individual Component payout
shall be determined as follows:

 

i.            Named Executive Officers:  The payout shall be determined by the
Compensation Committee in consultation with the CEO.

 

ii.        Other Participants:  The payout shall be determined by each
participant’s supervisor subject to parameters established by the CEO in
consultation with the SVP Human Resources.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PAYOUT SCALE

 

AEBITDA

 

 

 

Attained

 

PAYOUT

 

%

 

%

 

80.0

%

0.0

%

81.0

%

10.0

%

82.0

%

20.0

%

83.0

%

30.0

%

84.0

%

40.0

%

85.0

%

45.0

%

86.0

%

50.0

%

87.0

%

56.0

%

88.0

%

62.0

%

89.0

%

68.0

%

90.0

%

74.0

%

91.0

%

80.0

%

92.0

%

86.0

%

93.0

%

89.0

%

94.0

%

92.0

%

94.8

%

94.4

%

95.0

%

95.0

%

96.0

%

96.0

%

97.0

%

97.0

%

98.0

%

98.0

%

99.0

%

99.0

%

100.0

%

100.0

%

101.0

%

105.0

%

102.0

%

110.0

%

103.0

%

115.0

%

104.0

%

120.0

%

105.0

%

125.0

%

106.0

%

130.0

%

107.0

%

135.0

%

108.0

%

140.0

%

109.0

%

145.0

%

110.0

%

150.0

%

111.0

%

155.0

%

112.0

%

160.0

%

113.0

%

165.0

%

114.0

%

170.0

%

115.0

%

175.0

%

116.0

%

180.0

%

117.0

%

185.0

%

118.0

%

190.0

%

119.0

%

195.0

%

120.0

%

200.0

%

 

--------------------------------------------------------------------------------
